Case 7:20-cv-05815-VB Document9 Filed 09/15/20 Page 1of1

  

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK oe alislezo
ee - een
DARRELL KING,
Plaintiff, :
V. : ORDER
CITY OF BEACON POLICE DEPARTMENT; — : 20 CV 5815 (VB)
and CITY OF BEACON
Defendant.
ee eee nee eee x

 

 

On September 11, 2020, defendants moved to dismiss the complaint. (Doc. #1-2).

Accordingly, it is hereby ORDERED that, by no later than September 21, 2020, plaintiff
must notify the Court by letter whether he (i) intends to file an amended complaint in response to
the motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to
dismiss.

Because plaintiffs counsel has not yet appeared in this removed action, she will not
automatically receive notification of this Order. Therefore, by September 16, 2020, defense
counsel shall: (i) serve a copy of this Order on plaintiff's counsel; and (ii) file proof of service of
same. In addition, by no later than September 21, 2020, plaintiff's counsel shall file a notice of
appearance in this action.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion.

See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendant may either: (i) file an answer to the amended complaint; or (1i) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that it is relying on
the initially filed motion to dismiss.

Dated: September 15, 2020
White Plains, NY SO ORDERED:

Vil

Vincent L. Briccetti, U.S.D.J.
1

 
